DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Specification
The disclosure is objected to because of the following informalities: 
	in ¶[0019], the descriptions of FIGs. 3 and 4 are reversed; 
	in ¶[0030], the descriptions of FIGs. 3 and 4 are reversed; and
	in ¶s[0032 and 0036], “FIG. 3”, should be --FIG. 4--.
Appropriate correction is required.
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “lock unit” in claim 1.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claim 1 is objected to because of the following informalities:  in the second line, the colon after “engine” should be a semi-colon.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
	In claim 1, in the clause related to the release operation unit (starting at line 6), the claim was amended to read “an operable part thereof.”  The use of the term “thereof” renders the claim indefinite as it is unclear whether the operable part is a part/component of the lock unit or of the release operation unit.  Normal usage of the term “thereof” would lend a typical reader to understand that the operable part is a part of the immediately preceding object - the lock unit, while a review of the specification shows that the operable part should be recited as a part of the release operation unit.  For examination purposes, this claim is interpreted as if the operable part is part of the release operation unit.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Spadoni et al. (US 2013/0193697) in view of Aoyama et al. (JP 5427115, see attached machine translation).
	Regarding claim 1 (as best understood), Spadoni discloses a tractor hood latch (see e.g., ¶0002), the tractor comprising:
	an engine hood (10) having therein an engine (implicit);
	a lock unit (e.g., conventional latch with a release lever - see ¶0020) configured to deter the engine hood from being opened;
	a release operation unit (rod 12) coupled to the lock unit and configured to allow releasing of locking of the lock unit (see ¶0021 describing the interconnection of the rod 12 to the latch to release the hood) through an operation of moving an operable part (e.g., ball 30) thereof; and 
	a cover member (14) covering the release operation unit (12; see Fig. 1) so as to disable a manual operation of the release operation unit (see ¶0010 describing the cover/socket 14 preventing manual/finger manipulation of the release rod), while allowing an operation of the release operation unit at least by using a predetermined release tool (34), the cover member having an opening portion (neck 32 and bore 38) shaped along a movement locus (e.g., the neck and bore are linearly coextensive with the direction of operation of the rod 12)  of the operable part (30) of the release operation unit (12).
	Spadoni does not disclose that the vehicle has spaced longitudinal frames that support the engine or that the release operation unit extends to the exterior of the frames.

	It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present application to have modified the tractor of Spadoni to direct the elongated release operation unit laterally and outside of the frame rail as taught by Aoyama to arrive at the claimed device. A person of ordinary skill in the art would have been motivated to combine them at least because doing so constitutes applying a known technique (e.g., positioning a release/latch handle at a portion of a vehicle that is readily accessible) to known devices (e.g., tractor hoods having a latch that is released via an elongated rod) ready for improvement to yield predictable results (e.g., -------a release rod that can be operated at a convenient location).
	Regarding claim 4, Spadoni discloses a release operation for releasing locking of the lock unit is in an operation of moving the operable part (30) of the release operation unit (12) in a release direction (e.g., to the right in Fig. 1); and
	the release operation unit is constituted by a rod-lie member (rod 12).
	Spadoni discloses that the end of the rod 12 is a “ball” and therefore does not disclose that this end is formed by bending the rod into a closed loop.

	It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present application to have modified the operable part of Spadoni to be a bend closed looped end as taught by Aoyama to arrive at the claimed device. A person of ordinary skill in the art would have been motivated to combine them at least because doing so constitutes a simple substitution of one known element (a rounded end formed by bending a rod into a loop) for another (a rounded end formed by placing a ball end on a rod) to obtain predictable results (e.g., -------a release rod end that is simpler in design with less components that could fail or come loose).
	Regarding claim 5, Spadoni further discloses that the cover member (14) is removable through an operation on an interior side of the engine hood (to the right of hood 10 in Fig. 1), and is not removable through an operation only on a surface on the exterior side of the engine hood (i.e., the flanged body 16 of the socket is fastened by a nut 22 that is only accessible from the interior side of the hood).
	As discussed above, Spadoni, alone, does not disclose the release rod and cover member passing laterally and downwardly through an attachment plate.
	Aoyama teaches that the latch release operation unit passes through an attachment plate (10A, through an opening 10B therein), wherein a space above the attachment plate is covered by the hood (21).
	It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present application to have modified the tractor of Spadoni to .
	
Allowable Subject Matter
Claims 2-3 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art does not appear to disclose or fairly suggest the configuration of the cover recited in these claims.

Conclusion
The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  Applicant should consider the entire prior art as applicable as to the limitations of the claims.  It is respectfully requested from the applicant, in preparing the response, to consider fully the entire reference(s) as 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVE CLEMMONS whose telephone number is (313)446-4842.  The examiner can normally be reached on 8-4:30 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J Allen Shriver can be reached on 303-297-4337.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEVE CLEMMONS/             Primary Examiner, Art Unit 3618                                                                                                                                                                                           -5